Powell, J.
1. Por the most part this ease is controlled, by Oallanowy v. Allanta, ante.
2. A clerk who in a municipality sells intoxicating liquor kept by his employer in his place of business may be convicted of violating the municipal ordinance forbidding the keeping of liquor on hand for the purposes of illegal sale. By analogy to the rule in misdemeanor eases, all who participate either directly or aceessorially in the violation of a municipal ordinance may be held as principals. Hendrix v. State, 5 Ga. App. 819 (63 S. E. 939). Judgment affirmed.